Citation Nr: 9913674	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for alcoholism, 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to an initial rating for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.

By a decision entered on August 29, 1997, the Board of 
Veterans' Appeals (BVA or Board) denied entitlement of the 
veteran to service connection for alcoholism, secondary to a 
service-connected post-traumatic stress disorder (PTSD), and 
granted entitlement to a 70 percent rating for PTSD.  An 
appeal followed to the United States Court of Veterans 
Appeals (since renamed the United States Court of Appeals for 
Veterans Claims), and by means of a joint motion filed by the 
parties to that appeal, the Court was moved to remand and to 
stay proceedings in that appeal.  The Court entered an order 
in September 1998 vacating that portion of the Board's August 
1997 decision that denied service connection for alcoholism, 
secondary to service-connected PTSD, and a rating in excess 
of 70 percent for PTSD, and remanding each of those matters 
to the Board for further review.  [redacted].  

Only the issues identified on the title page of the instant 
decision have been developed and certified for the Board's 
review at this time.  In that regard, the Board notes that 
the veteran's attorney in December 1998 correspondence 
advanced a claim of entitlement to service connection for 
illicit drug use, secondary to service-connected PTSD.  Such 
matter was previously addressed by the RO.  It is, however, 
not now before the Board for its review.  Such matter is 
therefore referred to the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (MROC) in Wichita, Kansas, 
for action, as appropriate.


REMAND

Pursuant to the terms of the parties' joint motion, further 
consideration of the claim for secondary service connection 
for alcoholism is required under VAOPGCPREC 2-98 and Barela 
v. West, 11 Vet. App. 280 (1998), which prohibit payment of 
VA compensation, but not a grant of service connection, for a 
disease or injury as a result of abuse of alcohol for claims 
filed after October 31, 1990.  The undersigned defers 
consideration of such matter until such time as one final 
attempt is made to permit the veteran to be examined by VA 
for the purpose of determining whether his alcoholism is 
secondary to his PTSD or, alternatively, whether the 
veteran's PTSD aggravated his nonservice-connected 
alcoholism.  As well, it is apparent that further retrieval 
of VA treatment records is in order, there being an 
administrative record on file that the veteran was admitted 
in November 1996 to the VA Medical Center in Kansas City, 
Missouri, for alcohol and cocaine abuse, but no clinical 
records are on file from that period of inpatient medical 
care.  As such records are deemed to be on file at the time 
of entry of an adjudicative decision, it is determined that 
records from that period of hospitalization should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Insofar as concerns the issue of the rating assignable for 
PTSD, it is apparent that the parties to the appeal before 
the Court sought to vacate the Board's decision in August 
1997, denying an increase beyond 70 percent, and remand for 
readjudication due to inadequate reasons and bases offered 
for failing to assign a rating in excess of 70 percent and to 
permit consideration of the diagnostic criteria in effect 
prior to November 7, 1996, for the rating of neuropsychiatric 
disorders.  In addition, there has been a change in the 
Court's jurisprudence concerning the initial rating of a 
service-connected disorder that was not in effect at the time 
of entry of the parties' joint motion or the Court's order.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
matter, there is presented an "original claim" as 
contemplated by Fenderson (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), but the MROC to 
date has not been afforded the opportunity of considering the 
merits of the claim presented under Fenderson.  In order to 
permit such consideration and to facilitate further 
evidentiary development, to include a VA psychiatric 
examination and retrieval of records from VA and non-VA 
sources, further development of the issue of the initial 
rating for PTSD is found to be advisable.

Accordingly, for the reasons cited above, this case is 
REMANDED to the MROC for completion of the following actions:

1.  The MROC should contact the veteran 
in writing and request that he furnish 
the names and addresses of those VA or 
non-VA medical professionals and/or 
institutions from whom he has received 
treatment for alcoholism and/or PTSD 
since 1994.  As well, he should be asked 
to provide the approximate dates of such 
treatment.

2.  Upon receipt of such information from 
the veteran and obtaining appropriate 
authorization, the MROC should obtain all 
pertinent records of inpatient and 
outpatient treatment relating to the 
veteran's alcoholism and/or PTSD.  
Regardless of whether the veteran 
responds to the request made in the first 
indented paragraph of this remand, the 
MROC must secure records relating to all 
hospital and outpatient treatment 
received by the veteran at VA facilities 
since 1994, including but not limited to 
records compiled during a period of 
hospitalization, beginning November 19, 
1996, at the VA Medical Center in Kansas 
City, Missouri.  Once obtained, the 
pertinent records are to be made a part 
of the veteran's claims folder.  

3.  The MROC should obtain all medical 
and administrative records compiled 
and/or utilized by the Social Security 
Administration in its reported grant to 
the veteran of Supplemental Security 
Income benefits.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

4.  The MROC is to arrange for the 
veteran to undergo a social and 
industrial survey by a VA social worker 
to be conducted preferably at the 
veteran's residence.  In connection 
therewith, efforts should be made to 
interview neighbors and any other persons 
in order to obtain additional data 
regarding the veteran's level of 
functioning and daily activities, as 
impacted by his PTSD.

5.  Thereafter, the veteran is to be 
afforded a VA examination by a 
psychiatrist for the purpose of 
determining the etiology of the veteran's 
alcoholism and evaluating the nature and 
severity of his service-connected PTSD.  
The veteran is hereby advised of the 
importance of his appearance for such an 
evaluation as the information to be 
obtained therefrom is needed for 
verification of the claims at issue.  The 
veteran's claims folder in its entirety 
and a copy of this REMAND is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation 
and any indicated diagnostic studies.  
Any and all psychiatric diagnoses must be 
fully set forth, utilizing a multi-axial 
assessment, and it is requested that a 
score on the Global Assessment of 
Functioning Scale be assigned solely on 
the basis of the veteran's service-
connected PTSD.

The examining psychiatrist is asked to 
furnish a professional opinion, with full 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's alcoholism, if any, is 
secondary to his service-connected PTSD, 
or, alternatively, whether it is as least 
as likely as not that the veteran's PTSD 
led to an increase in severity or 
otherwise aggravated his alcoholism, such 
that additional disability resulted from 
such aggravation.

It is also requested that the examining 
psychiatrist offer an opinion and 
complete rationale as to the current 
level of severity of the veteran's PTSD.  
As well, to the extent possible, the 
examiner should address the question of 
whether the veteran's PTSD has been 
subject to varying levels of severity 
from March 9, 1992, the effective date of 
the grant of service connection for PTSD, 
to the present, and if so, the varying 
levels and the corresponding time periods 
must be fully described.

6.  Thereafter, the MROC is asked to 
review the development undertaken 
pursuant to this REMAND in order to 
determine whether all actions undertaken 
are in conformity with the Board's 
requests, including the requested 
examination and opinions from a VA 
psychiatrist.  If not, appropriate 
corrective action must then be taken.

7.  Lastly, the MROC should readjudicate 
the veteran's claim of entitlement to 
service connection for alcoholism, 
secondary to service-connected PTSD, 
initially determining whether such claim 
is well-grounded.  Such adjudication must 
be undertaken in view of all the evidence 
on file and all applicable legal 
authority, including VAOPGCPREC 2-97 and 
VAOPGCPREC 2-98, and Barela v. West, 11 
Vet. App. 280 (1998).

In addition, the MROC should adjudicate 
the veteran's claim for an initial rating 
for PTSD, based on all the evidence of 
record and all governing legal authority, 
including the criteria for the rating of 
neuropsychiatric disorders in effect both 
prior to and on November 7, 1996, as well 
as Karnas v. Derwinski, 1 Vet. App. 308 
(1991); and Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefits sought on appeal are not granted, the veteran 
and his attorney should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
attorney should be afforded a reasonable period of time for a 
response before the record is returned to the Board for 
further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  

No action is required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



